

116 HR 7627 IH: Maximizing Opioid Recovery Emergency Savings Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7627IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Dean introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote affordable access to evidence-based opioid treatments under the Medicare program and require coverage of medication assisted treatment for opioid use disorders, opioid overdose reversal medications, and recovery support services by health plans without cost-sharing requirements.1.Short titleThis Act may be cited as the Maximizing Opioid Recovery Emergency Savings Act or the MORE Savings Act.2.Testing of elimination of Medicare cost-sharing for evidence-based opioid treatmentsSection 1115A(b)(2) of the Social Security Act (42 U.S.C. 1315a(b)(2)) is amended—(1)in subparagraph (A), in the last sentence, by inserting , and shall include the model described in subparagraph (D) (which shall be implemented by not later than six months after the date of the enactment of the Maximizing Opioid Recovery Emergency Savings Act) before the period at the end; and(2)by adding at the end the following new subparagraph:(D)Affordable access to evidence-based opioid treatments(i)In generalThe model described in this subparagraph is a model that seeks to provide affordable access to evidence-based opioid treatments and recovery support services by eliminating coinsurance, copayments, and deductibles otherwise applicable under parts B and D of title XVIII (including as such parts are applied under part C of such title) for the following items and services that are otherwise covered under such parts:(I)Drugs and biologicals prescribed or furnished to treat opioid use disorders or reverse overdose.(II)Behavioral health services furnished for the treatment of opioid use disorders.(III)Recovery support services to maintain a healthy lifestyle following opioid misuse treatment, such as peer counseling and transportation.(ii)Selection of sitesThe CMI shall select 15 States in which to conduct the model under this subparagraph. A State shall meet each of the following criteria in order to be selected under the preceding sentence:(I)The State has a high proportion of Medicare beneficiaries.(II)The State has a high rate of overdose deaths due to opioids.(III)The State has a significant percentage of rural areas.(iii)Termination and modification provision not applicable for first five years of the modelThe provisions of paragraph (3)(B) shall apply to the model under this subparagraph beginning on the date that is five years after such model is implemented, but shall not apply to such model prior to such date..3.Coverage of opioid treatmentsTitle XXVII of the Public Health Service Act is amended by inserting after section 2719A (42 U.S.C. 300gg–19a) the following:2720.Coverage of opioid treatmentsA group health plan and a health insurance issuer offering group or individual health insurance coverage shall, at a minimum, provide coverage for and shall not impose any cost-sharing requirements for—(1)prescription drugs for the treatment of opioid use disorders or to reverse overdose;(2)behavioral health services for the treatment of opioid use disorders; or(3)recovery support services that are provided in conjunction with medication-assisted treatment for an opioid use disorder, such as peer counseling and transportation, to support the enrollee in maintaining a healthy lifestyle following opioid misuse treatment..4.Enhanced Federal match for medication-assisted treatment and recovery support services under Medicaid(a)In generalSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following: Notwithstanding the first sentence of this subsection, the Federal medical assistance percentage shall be 90 percent with respect to amounts expended during the period described in subsection (a)(29) by a State that is one of the 50 States or the District of Columbia as medical assistance for medication-assisted treatment (as defined in subsection (ee)(1))..(b)State option To provide recovery support services as part of medication-Assisted treatmentSection 1905(ee)(1) of the Social Security Act (42 U.S.C. 1396d(ee)(1)) is amended—(1)in subparagraph (A), by striking ; and and inserting a semicolon;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(C)at the option of a State, includes recovery support services, such as peer counseling and transportation, that are provided to an individual in conjunction with the provision of such drugs and biological products to support the individual in maintaining a healthy lifestyle following opioid misuse treatment..